Citation Nr: 1217808	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a left knee disability, rated as noncompensable prior to April 18, 2007, and 10 percent from April 18, 2007, with temporary total ratings from August 27, 2007 to October 1, 2007; October 28, 2009, to November 1, 2010; May 25, 2011, to January 1, 2012; and January 2, 2012, to June 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from January 2003 to May 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2009 statement of the case (SOC), the RO addressed the issue of entitlement to an earlier effective date for the assignment of the 10 percent rating for the knee disability.  However, because the Veteran's appeal originated from the August 2007 rating decision that granted service connection, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's ratings were increased during the course of the appeal; however, the claim for higher rating for the knee remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran's representative reported that the Veteran's left knee disability had worsened since the VA examination in June 2010.  See April 2012 representative statement.  Although the record includes treatment records dating up to 2012, based on this history and the evidence that the Veteran has undergone multiple surgeries since the June 2010 examination, a contemporaneous examination is required to determine the nature and severity of the left knee disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all relevant treatment records are associated with the record, particularly those dating after March 2011.   Ask the Veteran about the existence of any non-VA treatment records and request any reported records.  

2.  After completion of the foregoing, schedule the Veteran for examination to determine the nature and severity of the left knee disability.  The examiner should review the claims file.  

The examiner should address all symptoms and functional impairment associated with the left knee disability.  The examiner should note range of motion and should estimate the severity of any subluxation/instability (i.e. whether it is slight, moderate, or severe).  The examiner should also discuss the occupational impairment resulting from the left knee disability.  An explanation should be provided for any opinion expressed.  

3.  Then readjudicate the claim with consideration of the evidence obtained after the May 2009 supplemental statement of the case (SSOC), to include the records on Virtual VA.  If the benefit sought on appeal remains denied, the appellant should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


